Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on April 01, 2021.The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 10-28 pending in the application filed on 04/01/2021; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 04/01/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 10-28 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Bordawekar et al (U.S. Pub. No. 2005/0102256) teaches “receiving a lower level edge including a source and a destination stream (fig. 1, fig. 3, section 28-30, 35-36, 43-45, 70-71, input stream node 3 is determined leaf node step); parsing the lower level edge to determine constituent parts of the lower level edge (abstract, section 6-12, 24-26, fig. 7, section 84-87, node is parsed ); assigning a count of assets to each of the constituent parts of the lower level edge (abstract, section 6-10, fig. 7, section 84-87, assigned edge weights for node); and determining a higher-level edge between the constituent parts of the lower level edge based on the count of assets to each of the constituent parts of the lower level edge (fig. 7, fig. 8, section 49-50, 83-87, determining from  high level to low level node). Bordawekar et al (U.S. Pub. No. 2005/0102256) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest determining a higher-level edge between the constituent parts of the lower level edge based on the count of assets to each of the constituent parts of the lower level edge; and determining relations between at least some objects at a first level in the hierarchy and  inferring relationships between objects at a second level in the hierarchy based on the relationships between the objects at the first level in the hierarchy and as specifically called for the claimed combinations.


Claims 10-28 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163